Title: To George Washington from Abraham Hunt, 21 July 1789
From: Hunt, Abraham
To: Washington, George



Sir
Trenton [N.J.] July 21st 1789

In answer to your Excellency’s Letter which I was Honored with this morning—I think that such Mares as are described might be purchased for about twenty five pounds Specie per head.
As to the expence of sending them to Virginia I am not able to ascertain it, as I have not been Accustomed to sending Horses such a Disstance—There will some expence arise after the purchase is made untill the Mares are sent away, however this need not be much as in general the People of whom they are Bought may be prevail’d on to keep them untill they are wanted to send away.
If you should incline to have the purchase made by me, I shall use my endeavor to do it in the best manner I am capable of and expect for my trouble a Commission of ten ⅌ Cent. I am your Excellency’s most Obt Hble Servt

A. Hunt

